Citation Nr: 1044456	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-11 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an effective date earlier than December 11, 
2002, for the grant of service connection for causalgia of the 
right hand, to include on the basis of clear and unmistakable 
error (CUE) in May 1981 and December 1995 rating decisions.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for causalgia of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to April 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this 
time, preliminary review reveals that the information in the 
record before us is inadequate to make an informed determination, 
and discloses a need for further development prior to final 
appellate review.  In this regard, the Board is of the opinion 
that VA's duty to assist includes obtaining updated treatment 
records, affording the Veteran a new VA examination, and 
readjudicating the earlier effective date claim under the facts 
and circumstances of this case.

The Veteran injured his right hand in a fireworks explosion in 
1979, prior to his entrance into active service.  He lost the tip 
of his right middle finger, and his right thumb was split open.  
He then entered active service in August 1980, and had trouble 
with paresthesias in his right hand.  He also injured his right 
forearm as a result of a falling phone booth door in September 
1980.  He was medically discharged in April 1981.  A Medical 
Evaluation Board (MEB) found the Veteran unfit for retention 
because his right hand was symptomatic enough that he would have 
difficulty performing in the military, especially if he were sent 
to a cold, damp duty assignment.  The diagnoses listed in the 
MEB's findings included partial amputation of the right long 
finger, distal phalangeal region, with hypersensitivity; 
laceration of the right thumb pulp region with graft, decreased 
sensation; old injury to the radial digital nerve, right index 
finger; and mild causalgia of the right hand.  

The Veteran was denied service connection for causalgia of the 
right hand in May 1981 and December 1995.  The RO again denied 
service connection in April 2003 but then requested a VA 
examination, which was conducted in August 2004.  The VA examiner 
opined that the Veteran's pre-existing right hand condition had 
been aggravated due to overuse of the right hand during Basic 
Combat Training (BCT) and Advanced Individual Training (AIT) 
during active service.  Thus, the RO granted service connection 
in February 2005 and assigned a 10 percent evaluation under 
Diagnostic Code (DC) 8515, which addresses paralysis of the 
median nerve, found in 38 C.F.R. § 4.124a.  

There have been no VA examinations since the August 2004 
examination.  However, records from the Bronx, Montrose, and 
Castle Point VA Medical Centers (VAMCs) show that the Veteran has 
been treated for pain and numbness of the right hand consistently 
since then.  An EMG was attempted in May 2006 and showed no 
peripheral neuropathy or carpal tunnel syndrome, but was noted in 
a later July 2006 note to be incomplete.  In August 2009, the 
Veteran reported that he had frequent episodes of severe 
hypersensitivity, and that his skin would often split open at the 
tips of his first and third fingers, especially in hot and cold 
temperatures.  He applied cushioning pads to his fingertips, but 
still had difficulty performing fine manual tasks.  An August 
2010 occupational therapy note (for an unrelated left wrist 
injury) notes possible peripheral nerve involvement in the right 
hand, as well as median and ulnar nerve dysfunction.  

The Veteran testified at the August 2010 Board hearing that he 
had undergone testing on his right hand at the Castle Point VAMC 
in the last year, but we note that the results of such testing 
are not associated with the claims file.    

Since the most recent VA examination for the right hand was 
conducted in 2004, and there is indication of peripheral nerve 
involvement but without a complete neurological examination, the 
Board believes a new VA examination is necessary in order to 
determine the current severity of the neurologic components of 
the Veteran's right hand disability.  See VAOPGCPREC 11-95 
(1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Prior to scheduling the VA 
examination, however, VA should associate updated treatment 
records from the Castle Point VAMC with the Veteran's claims 
file, to include the results of the testing done in 2009 or 2010.  

In addition, with regard to the Veteran's earlier-effective- date 
claim, the Board notes that in a September 2008 letter, the 
Veteran's representative contended that an earlier effective date 
for the grant of service connection for right hand causalgia 
should be granted on the basis of clear and unmistakable error 
(CUE) in the prior May 1981 and December 1995 rating decisions.  
Specifically, as the Veteran's representative elaborated at the 
2010 Board hearing, VA should have obtained a medical opinion 
upon the Veteran's initial filing of a service connection claim, 
and the RO violated the duty to assist in not doing so.  But see 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (failure by VA to 
develop facts does not constitute CUE because such failure 
results in an incomplete rather than an incorrect record   ).

The RO has not specifically considered whether there was CUE in 
the May 1981 and December 1995 rating decisions, and the Board is 
precluded from considering this question in the first instance.  
Jarrell v. Nicholson, 20 Vet. App. 326 (2006) (Board lacked 
jurisdiction to review on the merits a request for revision of RO 
decision on the basis of a theory of CUE which had not first been 
presented or adjudicated by the RO).


In view of the foregoing, the case is REMANDED for the following 
action:

1.  Obtain and associate with the claims file 
updated records from the Castle Point VAMC, 
to include testing on the right hand 
performed in 2009 or 2010.

2.  Afford the Veteran an examination with a 
neurologist to examine the severity of 
neurologic components of his service-
connected right hand causalgia.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished, and a complete rationale for 
any opinion expressed should be provided.  
The claims file, to include a copy of 
this Remand, must be made available to 
the examiner for review of the medical 
history in conjunction with the 
examination.  Specifically, the examiner 
should identify all diagnosable right hand 
disorder(s) currently present, including any 
neurological disorders.  The examiner should 
identify the specific nerves involved, if 
possible, as well as any findings regarding 
the right hand which support a diagnosis of 
nerve involvement.  The examiner should 
specifically comment on the incomplete May 
2006 EMG findings, and if necessary, a new 
EMG study should be performed.  

3.  RO should adjudicate the question of 
whether there was CUE in the May 1981 and 
December 1995 rating decisions, specifically 
addressing the Veteran's contention that VA 
violated the duty to assist in not obtaining 
a medical opinion regarding nexus upon the 
initial filing of the claim.


4.  When the development requested has been 
completed, review the case again on the basis 
of the additional evidence.  If the benefits 
sought are not granted, furnish the Veteran 
and his representative a Supplemental 
Statement of the Case and afford a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

